Per Curiam: This cause being at issue, was, for aught appearing in the record, regularly tried and judgment was rendered upon the verdict. The defendant has brought the record to this court by writ of error, and assigns various errors, but the only one relied upon is the order of the court overruling a motion to set aside the judgment and to grant a new trial. Upon examination of the -record, we find no bill of exceptions preserving such motion and the affidavits on which it was based. We can not, therefore, review the ruling of the court. Finding no error in the record, the judgment of the court below must be affirmed. Judgment affirmed.